     Case 5:20-cv-00516 Document 1 Filed 03/12/20 Page 1 of 9 Page ID #:1



 1    Patrick M. Howe (SBN 154669)
 2
      pat@patrickhowelaw.com
      PATRICK HOWE LAW, APC
 3
      402 W. Broadway, Ste. 1025
 4    San Diego, CA 92101
      (619) 398-3422 Phone
 5
      (619) 452-2507 Fax
 6

 7
      Attorney for plaintiff
      Progressive Express Insurance Company
 8

 9

10                  UNITED STATES DISTRICT COURT
11                 CENTRAL DISTRICT OF CALIFORNIA
12

13
      Progressive Express Insurance         Case No. 5:20-cv-00516
14    Company;
                                            Complaint for
15                Plaintiff;
                                            Declaratory Relief
16       v.
                                            Demand for Jury Trial
17    Paradise Logistics & Trucking;
18    Ravuama Kurusiga; Ronald
      Lopez; Anna Lopez; and SFS
19
      Inc.;
20
                  Defendants.
21

22       Plaintiff Progressive Express Insurance Company (“Progressive”)
23    alleges as follows:
24                                 Jurisdiction
25       1.   Jurisdiction exists under 28 U.S.C. section 1332 because this is
26    a civil action between citizens of different states and the matter in con-
27    troversy exceeds $75,000, exclusive of interest and costs.
28



                                     Complaint
     Case 5:20-cv-00516 Document 1 Filed 03/12/20 Page 2 of 9 Page ID #:2


 1                                      Venue
 2       2. Venue is proper under 28 U.S.C. section 1391 because one or
 3    more defendants resides in this judicial district and a substantial part
 4    of the events or omissions giving rise to the claims alleged herein oc-
 5    curred within this judicial district.
 6                                     Parties
 7       3. Progressive is a corporation incorporated under the laws of
 8    Ohio. Its principal place of business is in Ohio.
 9       4. Defendant Paradise Logistics & Trucking is a corporation in-
10    corporated under the laws of California. Its principal place of business
11    is in Sacramento, California.
12       5.   Defendant Ravuama Kurusiga is a natural person. He is a citi-
13    zen of Utah. He resides in Utah.
14       6. Defendant Ronald Lopez is a natural person. He is a citizen of
15    California. He resides in San Bernardino County, California.
16       7.   Defendant Anna Lopez is a natural person. She is a citizen of
17    California. She resides in San Bernardino County, California.
18       8. Defendant SFS, Inc. is a corporation incorporated under the
19    laws of California. Its principal place of business is in Sacramento, Cal-
20    ifornia.
21                             General Allegations
22       9. Progressive is an insurance company. On August 17, 2019, Pro-
23    gressive insured Paradise Logistics & Trucking under commercial auto
24    insurance policy no. 00937020-0 (the “Progressive policy”).
25       10. On August 17, 2019, Paradise Logistics & Trucking was a motor
26    carrier engaged in interstate trucking activities and registered with the
27    Federal Motor Carrier Safety Administration under DOT no. 2861794.
28



                                    Complaint – 2
     Case 5:20-cv-00516 Document 1 Filed 03/12/20 Page 3 of 9 Page ID #:3


 1    The Progressive policy was issued to meet the needs of this type of
 2    business
 3       11. The Progressive policy contained the following insuring agree-
 4    ment:
 5                INSURING AGREEMENT - LIABILITY TO
 6
                  OTHERS

 7
                  Subject to the Limits of Liability, if you pay the
                  premium for liability coverage for the insured
 8                auto involved, we will pay damages, other than
 9                punitive or exemplary damages, for bodily in-
                  jury, property damage, and covered pollu-
10
                  tion cost or expense, for which an insured be-
11                comes legally responsible because of an acci-
12
                  dent arising out of the ownership, maintenance
                  or use of that insured auto. …
13
                  We will settle or defend, at our option, any
14                claim or lawsuit for damages covered by this
15
                  Part I. We have no duty to settle or defend any
                  lawsuit, or make any additional payments, after
16
                  the Limit of Liability for this coverage has been
17                exhausted by payment of judgments or settle-
                  ments.
18
         12. The Progressive policy contained the following definitions:
19
                  GENERAL DEFINITIONS
20
                  …
21
                  5. “Insured auto” or “your insured auto”
22
                     means:
23                    a. Any auto specifically described on the
24                       declarations page; or
25                    b. An additional auto for Part I - Liability
                         To Others and/or Part II - Damage To
26
                         Your Auto on the date you become the
27                       owner if:
28



                                   Complaint – 3
     Case 5:20-cv-00516 Document 1 Filed 03/12/20 Page 4 of 9 Page ID #:4


 1                        (i)   you acquire the auto during the
                                policy period shown on the decla-
 2
                                rations page;
 3
                          (ii) we insure all autos owned by you
 4                             that are used in your business;
 5                        (iii) no other insurance policy provides
                                coverage for that auto; and
 6
                          (iv) you tell us within 30 days after you
 7
                               acquire it that you want us to cover
 8                             it for that coverage.
 9                    …
10                    c. Any replacement auto on the date you
                         become the owner if:
11
                          (i)   you acquire the auto during the
12
                                policy period shown on the decla-
13                              rations page;
14                        (ii) the auto that you acquire replaces
                               one specifically described on the
15
                               declarations page due to termina-
16                             tion of your ownership of the re-
17
                               placed auto or due to mechanical
                               breakdown of, deterioration of, or
18                             loss to the re-placed auto that ren-
19                             ders it permanently inoperable;
                               and
20
                          (iii) no other insurance policy provides
21
                                coverage for that auto.
22
                          …
23                14. “Temporary substitute auto” means any
24                    auto you do not own while used with the
                      permission of its owner as a temporary sub-
25
                      stitute for an insured auto that has been
26                    withdrawn from normal use due to break-
27
                      down, repair, servicing, loss or destruction.
                  …
28



                                    Complaint – 4
     Case 5:20-cv-00516 Document 1 Filed 03/12/20 Page 5 of 9 Page ID #:5


 1                 16. “We,” “us” and “our” mean the company
                       providing this insurance as shown on the
 2
                       declarations page.
 3
                   17. “You,” “your” and “yours” refer to the
 4                     named insured shown on the declarations
                       page.
 5
         13. The Progressive policy contained the following definition appli-
 6
      cable to Part I – Liability to Others:
 7
                   …
 8
                   B. When used in Part I – Liability to Others,
 9
                      insured auto also includes:
10
                       …
11                     3. Any temporary substitute auto.
12                 …
13       14. On August 16, 2019, Paradise Logistics & Trucking and SFS
14    Inc. enter into a commercial vehicle lease agreement. Under the agree-
15    ment, Paradise Logistics & Trucking leased from SFS Inc. a 2016 Volvo
16    truck tractor, bearing vehicle identification number
17    4V4NC9EH0GN948951. The lease agreement was subject to the pro-
18    visions of 49 CFR 376, Subpart B. A true and correct copy of the lease
19    agreement is attached hereto as Exhibit “A.”
20       15. On August 17, 2019, Ravuama Kurusiga was operating the
21    truck tractor and an attached trailer on State Route 60 in San Bernar-
22    dino County. The truck tractor-trailer combo collided with a vehicle
23    occupied by Ronald Lopez.
24       16. At the time of the collision, Ravuama Kurusiga was operating
25    the truck tractor-trailer combo under Paradise Logistics & Trucking’s
26    motor carrier authority with the Federal Motor Carrier Safety Admin-
27    istration.
28



                                    Complaint – 5
     Case 5:20-cv-00516 Document 1 Filed 03/12/20 Page 6 of 9 Page ID #:6


 1       17. At the time of the collision, the truck tractor was not an “in-
 2    sured auto” under the Progressive policy.
 3       18. At the time of the collision, the trailer was not an “insured auto”
 4    under the Progressive policy.
 5       19. At the time of the collision, the truck tractor was not described
 6    on the declarations page of the Progressive policy.
 7       20. At the time of the collision, the trailer was not described on the
 8    declarations page of the Progressive policy.
 9       21. At the time of the collision, SFS Inc. owned the truck tractor.
10       22. At the time of the collision, Paradise Logistics & Trucking did
11    not own the truck tractor.
12       23. At the time of the collision, Paradise Logistics & Trucking did
13    not own the trailer.
14       24. At the time of the collision, the truck tractor was not a “tempo-
15    rary substitute auto” under the Progressive policy.
16       25. At the time of the collision, the trailer was not a “temporary
17    substitute auto” under the Progressive policy.
18       26. At the time of the collision, none of the autos described on the
19    declarations page of the Progressive policy was withdrawn from nor-
20    mal use.
21       27. On October 9, 2019, Ronald Lopez and Anna Lopez filed a first
22    amended complaint in California Superior Court for the County of San
23    Bernardino, case no. CIVDS1928907 (the “state court action”). A true
24    and correct copy of the first amended complaint is attached hereto as
25    Exhibit “B.”
26       28. The first amended complaint in the state court action names as
27    defendants Ravuama Kurusiga, SFS Inc., and Paradise Logistics &
28    Trucking.

                                   Complaint – 6
     Case 5:20-cv-00516 Document 1 Filed 03/12/20 Page 7 of 9 Page ID #:7


 1       29. The first amended complaint in the state court action alleges
 2    three causes of action against Ravuama Kurusiga, SFS Inc., and Para-
 3    dise Logistics & Trucking for motor vehicle negligence, general negli-
 4    gence, and loss of consortium arising out of the August 17, 2019 colli-
 5    sion.
 6                             First Cause of Action
 7                         (Declaratory Relief on Duty to
 8                      Indemnify – Against all Defendants)
 9       30. Progressive incorporates the allegations in paragraphs 1–29 as
10    though fully set forth within this first cause of action.
11       31.    An actual controversy exists between Progressive and each
12    defendant. On the one hand, Progressive contends it has no obligation
13    under the Progressive policy to indemnify Ravuama Kurusiga, SFS
14    Inc., or Paradise Logistics & Trucking against the claims by Ronald
15    Lopez and Anna Lopez in the state court action or otherwise as a re-
16    sult of the August 17, 2019 collision, because the truck tractor was not
17    an “insured auto” under the policy and the trailer was not an “insured
18    auto” under the policy. On the other hand, each defendant contends
19    that Progressive does have such an obligation under the Progressive
20    policy.
21       32. A judicial determination is necessary and appropriate at this
22    time regarding the respective rights and duties of Progressive and each
23    defendant under the Progressive policy, specifically, for a declaration
24    that Progressive has no obligation under the Progressive policy to in-
25    demnify Ravuama Kurusiga, SFS Inc., or Paradise Logistics & Truck-
26    ing against the claims by Ronald Lopez and Anna Lopez in the state
27    court action or otherwise as a result of the August 17, 2019 collision,
28



                                    Complaint – 7
     Case 5:20-cv-00516 Document 1 Filed 03/12/20 Page 8 of 9 Page ID #:8


 1    because the truck tractor was not an “insured auto” under the policy
 2    and the trailer was not an “insured auto” under the policy.
 3                          Second Cause of Action
 4                         (Declaratory Relief on Duty to
 5                       Defend – Against all Defendants)
 6       33. Progressive incorporates the allegations in paragraphs 1–29 as
 7    though fully set forth within this second cause of action.
 8       34.   An actual controversy exists between Progressive and each
 9    defendant. On the one hand, Progressive contends it has no obligation
10    under the Progressive policy to defend Ravuama Kurusiga, SFS Inc., or
11    Paradise Logistics & Trucking against the claims by Ronald Lopez and
12    Anna Lopez in the state court action or otherwise as a result of the Au-
13    gust 17, 2019 collision, because the truck tractor was not an “insured
14    auto” under the policy and the trailer was not an “insured auto” under
15    the policy. On the other hand, each defendant contends that Progres-
16    sive does have such an obligation under the Progressive policy.
17       35. A judicial determination is necessary and appropriate at this
18    time regarding the respective rights and duties of Progressive and each
19    defendant under the Progressive policy, specifically, for a declaration
20    that Progressive has no obligation under the Progressive policy to de-
21    fend Ravuama Kurusiga, SFS Inc., or Paradise Logistics & Trucking
22    against the claims by Ronald Lopez and Anna Lopez in the state court
23    action or otherwise as a result of the August 17, 2019 collision, because
24    the truck tractor was not an “insured auto” under the policy and the
25    trailer was not an “insured auto” under the policy.
26

27

28



                                   Complaint – 8
     Case 5:20-cv-00516 Document 1 Filed 03/12/20 Page 9 of 9 Page ID #:9


 1                                     Prayer
 2       Wherefore, Progressive prays for judgment as follows:
 3       1.   For a judicial declaration that Progressive has no obligation un-
 4    der the Progressive policy to indemnify Ravuama Kurusiga, SFS Inc.,
 5    or Paradise Logistics & Trucking against the claims by Ronald Lopez
 6    and Anna Lopez in the state court action or otherwise as a result of the
 7    August 17, 2019 collision;
 8       2. For a judicial declaration that Progressive has no obligation un-
 9    der the Progressive policy to defend Ravuama Kurusiga, SFS Inc., or
10    Paradise Logistics & Trucking against the claims by Ronald Lopez and
11    Anna Lopez in the state court action or otherwise as a result of the Au-
12    gust 17, 2019 collision;
13       3. For costs of suit incurred herein; and
14       4. For such further relief the court deems just and proper.
15

16       March 12, 2020                 PATRICK HOWE LAW, APC
17
                                        By: /s/ Patrick M. Howe
18                                      Patrick M. Howe
19
                                        Attorney for plaintiff Progressive
                                        Express Insurance Company
20

21
                            Demand for Trial by Jury
22
         Progressive demands a jury trial on all issues in this action.
23

24
         March 12, 2020                 PATRICK HOWE LAW, APC
25
                                        By: /s/ Patrick M. Howe
26
                                        Patrick M. Howe
27                                      Attorney for plaintiff Progressive
28
                                        Express Insurance Company


                                   Complaint – 9
